           Case 1:18-cv-05912-JGK Document 40 Filed 08/01/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------
GINA WILLIAMS,                                                   Civ. No. 18-5912 (JGK)

                                    Plaintiff,                   DECLARATION IN SUPPORT
                  - against -                                    OF MOTION TO WITHDRAW


NEW YORK CITY HOUSING AUTHORITY,
CAROLYN JASPER, CESAR GONZALEZ,
MATTHEW HOFFMAN, RODNEY DAVIS, and
THELMA WATKINS,

                                    Defendants.
------------------------------------------------------------

         NABIHA RAHMAN, an attorney duly admitted to practice law in the Courts of the State

of New York, hereby declares the following under penalty of perjury, pursuant to 28 U.S.C. Section

1746:


             1. I respectfully submit this Declaration in support of my motion to withdraw as

counsel pursuant to Local Rule 1.4.

             2. My affiliation with the New York City Housing Authority’s (“NYCHA”) Law

Department will end on August 2, 2019.

             3. NYCHA’s Law Department will continue its representation of Defendants.

             4. I am not asserting any retaining or charging liens against Defendants.

             5. Accordingly, it is respectfully requested that the Court issue an order withdrawing

the appearance of Nabiha Rahman in the above-captioned matter.


Dated: New York, New York
       August 1, 2019
        Case 1:18-cv-05912-JGK Document 40 Filed 08/01/19 Page 2 of 2




                                                  KELLY D. MacNEAL
                                                  EVP for Legal Affairs and General Counsel
                                                  New York City Housing Authority
                                                  Attorney for Defendants
                                                  250 Broadway, 9th Floor
                                                  New York, New York 10007
                                                  Tel. No. (212) 776-5043
                                                  Fax No. (212) 776-5404
                                                  nabiha.rahman@nycha.nyc.gov

                                                  By:       /s/ Nabiha Rahman
                                                            Nabiha Rahman


TO:   Gina Williams (via Electronic and First-Class Mail)
      146-17 182nd Street
      Springfield Gardens, NY 11413
      (347) 886-7802
      ginawms@verizon.net
      Plaintiff Pro Se




                                              2
